                       Case 18-22359        Doc 33         Filed 08/13/19 Entered 08/13/19 13:43:31                                  Desc Main A
                                                                                                                                       EXHIBIT
                                                             Document     Page 1 of 6
Fill in this information to identify your case:
Debtor 1              Valerie                                            Barnes
                      First Name                Middle Name              Last Name                            Check if this is:
Debtor 2
(Spouse, if filing)   First Name                Middle Name              Last Name                               An amended filing

United States Bankruptcy Court for      Northern                   District of Illinois                           A supplement showing post-petition chapter 13
the:                                                                                                              expenses as of the following date:
                                                                               (State)
Case number 18-22359
(If known)                                                                                                        MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include
information about your spouse. If you are separated and your spouse is not filing with you, do not include information about your
spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1: Describe Employment

 1. Fill in your employment                                           Debtor 1                                       Debtor 2
    information.
                                        Employment status                 Employed                                      Employed
     If you have more than one job,
     attach a separate page with                                          Not Employed                                  Not Employed
     information about additional
     employers.                         Occupation                   Residential Trainer
     Include part time, seasonal, or    Employer's name              Helping Hand Center
     self-employed work.
                                        Employer's address           9649 W. 55th St.
     Occupation may include student                                   Number Street                                  Number Street
     or homemaker, if it applies.




                                                                     Countryside          Illinois    60525
                                                                     City                 State       Zip Code       City                State   Zip Code

                                        How long employed            3 years 8 months
                                        there?

 Part 2: Give Details About Monthly Income

 Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
 spouse unless you are separated.
 If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
 more space, attach a separate sheet to this form.
                                                                                               For Debtor 1         For Debtor 2 or
                                                                                                                    non-filing spouse
   2. List monthly gross wages, salary, and commissions (before all payroll        2.                 $2,496.28
      deductions.) If not paid monthly, calculate what the monthly wage would
      be.
   3. Estimate and list monthly overtime pay.                                      3.                   + $0.00
   4. Calculate gross income. Add line 2 + line 3.                                 4.                 $2,496.28




   Official Form 106I                                             Schedule I: Your Income                                                        page 1
                  Case 18-22359               Doc 33         Filed 08/13/19 Entered 08/13/19 13:43:31                                  Desc Main
                                                               Document     Page 2 of 6
Debtor 1Valerie                                                       Barnes                      Case number (if         18-22359
         First Name                        Middle Name                Last Name                   known)
                                                                                            For Debtor 1           For Debtor 2 or
                                                                                                                   non-filing spouse
  Copy line 4 here                                                                4.              $2,496.28
5. List all payroll deductions:
   5a. Tax, Medicare, and Social Security deductions                              5a.               $404.82
   5b. Mandatory contributions for retirement plans                               5b.                  $0.00
   5c. Voluntary contributions for retirement plans                               5c.                  $0.00
   5d. Required repayments of retirement fund loans                               5d.                  $0.00
   5e. Insurance                                                                  5e.                  $0.00
   5f. Domestic support obligations                                               5f.                  $0.00
   5g. Union dues                                                                 5g.                  $0.00
   5h. Other deductions. Specify:                                                 5h. +                $0.00 +
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g          6.                $404.82
+5h.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.            7.              $2,091.46

8. List all other income regularly received:
   8a. Net income from rental property and from operating a
       business, profession, or farm
       Attach a statement for each property and business showing
       gross receipts, ordinary and necessary business expenses, and
       the total monthly net income.                                              8a.                  $0.00
   8b. Interest and dividends                                                     8b.                  $0.00
   8c. Family support payments that you, a non-filing spouse, or a
       dependent regularly receive
       Include alimony, spousal support, child support, maintenance,
       divorce settlement, and property settlement.                               8c.                  $0.00
   8d. Unemployment compensation                                                  8d.                  $0.00
   8e. Social Security                                                            8e.                  $0.00
   8f. Other government assistance that you regularly receive
       Include cash assistance and the value (if known) of any non-
       cash assistance that you receive, such as food stamps (benefits
       under the Supplemental Nutrition Assistance Program) or
       housing subsidies
       Specify:
                                                                                  8f.                  $0.00
   8g. Pension or retirement income                                               8g.                  $0.00
   8h. Other monthly income. Specify:                                             8h. +               $70.00 +
    Est. Prorated Income Tax Refund
9. Add all other income Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.           9.                  $70.00

10.Calculate monthly income. Add line 7 + line 9.                                 10.              $2,161.46 +                          =              $2,161.46
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

11. State all other regular contributions to the expenses that you list in Schedule J.
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
   friends or relatives.
   Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
   Specify:                                                                                                                             11. +               $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.                   12.
   Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies                        $2,161.46
                                                                                                                                                Combined
                                                                                                                                                monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.

        Yes. Explain:




  Official Form 106I                                                 Schedule I: Your Income                                                       page 2
                  Case 18-22359      Doc 33          Filed 08/13/19 Entered 08/13/19 13:43:31                        Desc Main
                                                       Document     Page 3 of 6
Debtor 1Valerie                                             Barnes                   Case number (if      18-22359
         First Name               Middle Name               Last Name                known)
Part 1: Describe Employment

                                   Debtor 1                                               Debtor 2

 Employment status                    Employed                                                Employed
                                      Not Employed                                            Not Employed

 Occupation                       Recovery Coach
 Employer's name                  Gil Sober Living LLC
 Employer's address               575 Route 71
                                   Number Street                                          Number Street




                                  Brick                  New Jersey     08723
                                  City                   State          Zip Code          City               State   Zip Code

 How long employed there?         1 year 8 months




  Official Form 106I                                       Schedule I: Your Income                                              page 3
                        Case 18-22359                Doc 33         Filed 08/13/19 Entered 08/13/19 13:43:31                                Desc Main
                                                                      Document     Page 4 of 6
 Fill in this information to identify your case:
 Debtor 1              Valerie                                                        Barnes
                       First Name                       Middle Name                   Last Name
                                                                                                                 Check if this is:
 Debtor 2
 (Spouse, if filing)   First Name                       Middle Name                   Last Name                        An amended filing

 United States Bankruptcy Court for the:         Northern                       District of Illinois                   A supplement showing post-petition chapter 13
                                                                                                                       expenses as of the following date:
                                                                                            (State)
 Case number           18-22359
 (If known)                                                                                                            MM / DD / YYYY

Official Form 106J
Schedule J: Your Expenses                                                                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.
 Part 1:       Describe Your Household
 1. Is this a joint case?
              No. Go to line 2

              Yes. Does Debtor 2 live in a separate household?
                        No
                        Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                No
    Do not list Debtor 1 and               Yes. Fill out this information for      Dependent's relationship to        Dependent's          Does dependent live
    Debtor 2.                              each dependent                          Debtor 1 or Debtor 2               age                  with you?
 3. Do your expenses include
    expenses of people other               No
    than
    yourself and your                      Yes
    dependents?

 Part 2:       Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form B 106I.)                                                            Your expenses
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                                               $950.00
      any rent for the ground or lot. 4.                                                                                                     4.
       If not included in line 4:
       4a. Real estate taxes                                                                                                                 4a                    $0.00
       4b. Property, homeowner's, or renter's insurance                                                                                     4b.                    $0.00
       4c. Home maintenance, repair, and upkeep expenses                                                                                    4c.                    $0.00
       4d. Homeowner's association or condominium dues                                                                                      4d.                    $0.00




     Official Form 106J                                                     Schedule J: Your Expenses                                                    page 1
                   Case 18-22359                Doc 33          Filed 08/13/19 Entered 08/13/19 13:43:31                              Desc Main
                                                                  Document     Page 5 of 6
Debtor 1 Valerie                                                         Barnes                     Case number (if known) 18-22359
          First Name                        Middle Name                  Last Name


                                                                                                                                             Your expenses
5. Additional mortgage payments for your residence, such as home equity loans                                                          5.                $0.00
6. Utilities:
   6a. Electricity, heat, natural gas                                                                                                  6a.           $200.00
   6b. Water, sewer, garbage collection                                                                                               6b.                $0.00
   6c. Telephone, cell phone, Internet, satellite, and cable services                                                                  6c.           $125.00
   6d. Other. Specify:                                                                                                                 6d                $0.00
7. Food and housekeeping supplies                                                                                                      7.            $300.00
8. Childcare and children's education costs                                                                                           8.                 $0.00
9. Clothing, laundry, and dry cleaning                                                                                                9.                $75.00
10. Personal care products and services                                                                                               10.               $61.00
11. Medical and dental expenses                                                                                                       11.               $60.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                      12.            $200.00
    Do not include car payments
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                                13.                $0.00
14. Charitable contributions and religious donations                                                                                  14.                $0.00
15. Insurance.
   Do not include insurance deducted from your pay or included in lines 4 or 20.
   15a. Life insurance                                                                                                                15a                $0.00
   15b. Health insurance                                                                                                              15b                $0.00
   15c. Vehicle insurance                                                                                                             15c                $0.00
   15d. Other insurance. Specify:                                                                                                     15d                $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
   Specify:                                                                                                                                              $0.00
                                                                                                                                       16
17. Installment or lease payments:
   17a. Car payments for Vehicle 1                                                                                                    17a                $0.00
   17b. Car payments for Vehicle 2                                                                                                    17b                $0.00
   17c. Other. Specify:                                                                                                               17c                $0.00
   17d. Other. Specify:                                                                                                               17d                $0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from                                                          $0.00
    your pay on line 5, Schedule I, Your Income (Official Form 106I).                                                                 18.
19.Other payments you make to support others who do not live with you.
   Specify:                                                                                                                           19.                $0.00
20.Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
   20a. Mortgages on other property                                                                                                   20a                $0.00
   20b. Real estate taxes.                                                                                                            20b                $0.00
   20c. Property, homeowner's, or renter's insurance                                                                                  20c                $0.00
   20d. Maintenance, repair, and upkeep expenses.                                                                                     20d                $0.00
   20e. Homeowner's association or condominium dues                                                                                   20e                $0.00




  Official Form 106J                                                    Schedule J: Your Expenses                                              page 2
                   Case 18-22359             Doc 33         Filed 08/13/19 Entered 08/13/19 13:43:31                              Desc Main
                                                              Document     Page 6 of 6
Debtor 1 Valerie                                                    Barnes                      Case number (if known) 18-22359
         First Name                       Middle Name               Last Name
21.Other. Specify:                                                                                                          21                     $0.00

22. Calculate your monthly expenses.                                                                                                          $1,971.00
   22a. Add lines 4 through 21.                                                                                                                   $0.00
   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                                       $1,971.00
   22c. Add line 22a and 22b. The result is your monthly expenses.                                                          22.
23.Calculate your monthly net income.
   23a. Copy line 12 (your combined monthly income) from Schedule I.                                                       23a                $2,161.46
   23b. Copy your monthly expenses from line 22 above.                                                                     23b                $1,971.00
   23c. Subtract your monthly expenses from your monthly income.                                                                               $190.46
        The result is your monthly net income.                                                                             23c

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
        No
        Yes

                   Explain here:




  Official Form 106J                                               Schedule J: Your Expenses                                              page 3
